United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.C., Appellant
)
)
and
)
)
DEPARTMENT OF HEALTH & HUMAN
)
SERVICES, NATIONAL INSTITUTES OF
)
HEALTH, Bethesda, MD, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1526
Issued: June 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 12, 2009 appellant filed a timely appeal of an April 7, 2009 decision of the
Office of Workers’ Compensation Programs regarding a schedule award and a May 7, 2009
decision regarding an overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant sustained greater than a five percent impairment of
his left upper extremity for which he received a schedule award; and (2) whether the Office
properly determined that appellant received an overpayment in the amount of $20,475.00; and
(3) whether the Office properly determined that the overpayment was not subject to waiver.
FACTUAL HISTORY
On March 22, 2004 appellant, then a 57-year-old printing specialist, filed an occupational
disease claim, alleging that he sustained carpal tunnel syndrome in both hands in the
performance of duty. He did not stop work. The Office accepted appellant’s claim for bilateral
tendinitis. On August 17, 2004 it accepted bilateral carpal tunnel syndrome. Appellant
underwent right carpal tunnel release surgery in October 2004. He stopped work on January 25,

2006 to undergo left carpal tunnel release surgery. Appellant returned to work. He received
appropriate compensation benefits. On September 18, 2007 the Office granted appellant a
schedule award for 20 percent impairment of the right arm.
On November 1, 2007 appellant filed a claim for a schedule award for the left arm. In a
November 27, 2007 report, Dr. Raymond D. Drapkin, a Board-certified orthopedic surgeon and
treating physician, noted appellant’s history, which included surgery on both hands and provided
findings. For the left hand, he noted that appellant had a well-healed surgical scar and
complained of numbness in all four fingers. Dr. Drapkin advised that, when appellant attempted
to make a fist, it was difficult to get his hand into his palm. He noted that appellant had positive
Tinel’s and Phalen’s signs. Left wrist x-rays did not reveal any evidence of fracture or
dislocation and the osseous spaces were well maintained. Dr. Drapkin advised that appellant was
status post carpal tunnel surgery on the left hand. He advised that, as a result of appellant’s
“carpal tunnel, Table 15, this is equivalent to 20 percent impairment.” Dr. Drapkin opined that
20 percent to the hand was equal to 18 percent to the left upper extremity.
In an April 2, 2008 report, the Office medical adviser noted appellant’s history of injury
and treatment and utilized the A.M.A., Guides. He noted that Dr. Drapkin did not provide a
detailed sensory examination. The Office medical adviser explained that appellant underwent
left carpal tunnel release on January 25, 2006. He noted that the electromyogram (EMG) and
nerve conduction tests from December 19, 2006 were primarily for the right arm and included
findings which “suggest the presence of a superimposed mild generalized sensorimotor
neuropathy involving both median and ulnar nerves.” The Office medical adviser noted that
while Dr. Drapkin mentioned Table 15 in his report, he was not sure which Table 15 he
referenced. He noted that it was possible he was referring to Table 16-15 and noted that the
applicable tables would be Tables 16-10, 16-11 and 16-15 and page 495 of the A.M.A., Guides.
The Office medical adviser noted that utilizing a Grade 4 sensory and motor deficit with a
maximum percentage for both of 25 percent and multiplying by 45, the maximum combined
motor and sensory deficit for the median nerve below the midforearm, Table 16-15, would result
in an 11 percent impairment of the left arm. However, he also indicated that Dr. Drapkin did not
correctly apply the A.M.A., Guides and questioned the rating. The Office medical adviser
opined that appellant reached maximum medical improvement on January 25, 2007, one year
from the date of left carpal tunnel release.
On April 15, 2008 the Office granted appellant a schedule award for 11 percent
impairment of the left upper extremity. The award totaled $37,408.75 and covered a period of
34.32 weeks from January 25 to September 22, 2007.
Appellant requested a hearing that was held on August 22, 2008. He questioned the
differences in impairment and noted that the Office medical adviser indicated that Dr. Drapkin
did not correctly utilize the A.M.A., Guides. Appellant indicated that he should not be
“punish[ed] for his mistake.”
On December 8, 2008 an Office hearing representative determined that the April 15,
2008 decision should be vacated and the case remanded. He found that the medical evidence
lacked sufficient evidence to visualize the nature and extent of appellant’s permanent partial
impairment. The Office hearing representative found that the Office medical adviser was not

2

provided with the results of the physical examination or complete citations and was therefore
unable to appropriately determine the nature and extent of appellant’s impairment, due to his
accepted employment-related conditions. He directed the Office to refer appellant and the case
file to a second opinion examination for a complete and thorough examination of the left upper
extremity, including complete measurements and citations.1
On December 22, 2008 the Office referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. Sunjay Berdia, a
Board-certified orthopedic surgeon.
In a report dated January 7, 2009, Dr. Berdia described appellant’s history of injury and
treatment and utilized the A.M.A., Guides. He noted that examination of the hands showed wellhealed scars over the transverse carpal ligament bilaterally and had no appreciable thenar
atrophy. Dr. Berdia indicated that appellant had 5/5 palmar abduction and two-point
discrimination of five millimeters in his median and ulnar distribution bilaterally. He advised
that appellant had difficulty with active flexion of his left hand although he was passively able to
get all of his tips down to his palm. Dr. Berdia diagnosed bilateral residual carpal tunnel
syndrome and bilateral hand pain. He opined that, while appellant currently had residuals of
carpal tunnel syndrome after carpal tunnel release, due to the March 24, 2004 work injury, no
further medical treatment was warranted. Dr. Berdia noted that appellant reached maximum
medical improvement in January 2007, about one year after his surgery. He opined that
appellant had a permanent impairment due to residuals of carpal tunnel syndrome and indicated
that his distal motor latency on the left side improved from a 7.2 to 5.5. Dr. Berdia referred to
page 495 of the A.M.A., Guides, regarding carpal tunnel syndrome which sets for three possible
scenarios after optimum recovery from surgical decompression. He determined that appellant
had normal sensibility and opposition strength with abnormal sensory and motor latencies.
Dr. Berdia opined that appellant had five percent impairment of the left arm.
In a February 7, 2009 report, the Office medical adviser noted appellant’s history and
utilized the A.M.A., Guides. He noted that appellant complained of pain and decreased strength
in both hands. The Office medical adviser noted the physical examination findings from
Dr. Berdia and that nerve conduction studies showed some improvement after the release. He
referred to page 495 of the A.M.A., Guides and opined that five percent of the left upper
extremity was warranted. The Office medical adviser determined that in cases with normal
sensibility and opposition strength with abnormal sensory and/or motor latencies or abnormal
EMG testing of the thenar muscles, a residual carpal tunnel syndrome was still present, and an
impairment rating not to exceed five percent of the upper extremity was justified. The Office
medical adviser opined that appellant reached maximum medical improvement on January 25,
2007, one year from the date of the more recent carpal tunnel release.
On April 7, 2009 the Office granted appellant a schedule award for five percent
permanent impairment of the left upper extremity. The award totaled $16,933.75 and covered a
period of 18.82 weeks from January 25 to May 14, 2007.
1

A hearing representative initially issued a November 13, 2008 which erroneously referred to Dr. Drapkin as an
Office referral physician. The December 8, 2008 decision corrected the errors in the November 13, 2008 decision.

3

By notice dated April 7, 2009, the Office advised appellant of its preliminary
determination that an overpayment of $20,475.00 was created as he received $37,408.75 in
compensation for 11 percent left upper extremity impairment, whereas he only had 5 percent
impairment, entitling him to $16,933.75. Appellant was afforded the opportunity to submit
financial information and request a prerecoupment hearing. He did not respond.
By decision dated May 7, 2009, the Office finalized its preliminary determination of a
$20,475.00 overpayment of compensation. It found that appellant was not at fault in the creation
of the overpayment. The Office further found that the overpayment was not subject to waiver as
appellant did not contest the overpayment or provide financial information indicating eligibility
for waiver. It directed appellant to repay the overpayment by a lump-sum payment or to contact
the Office to make other arrangements.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act2 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.3 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.4 The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.5
The fifth edition of the A.M.A., Guides, regarding carpal tunnel syndrome, provides that,
if, after an optimal recovery time following surgical decompression, an individual continues to
complain of pain, paresthesias and/or difficulties in performing certain activities, three possible
scenarios can be present: (1) positive clinical findings of median nerve dysfunction and
electrical conduction delay(s), the impairment due to residual CTS is rated according to the
sensory and/or motor deficits; (2) normal sensibility and opposition strength with abnormal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles, a residual CTS is
still present and an impairment rating not to exceed five percent of the upper extremity may be
justified; and (3) normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies, in which case there is
no objective basis for an impairment rating.6
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8107.

4

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

20 C.F.R. § 10.404.

6

Silvester DeLuca, 53 ECAB 500 (2002). A.M.A., Guides 495.

4

itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.7 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral tendinitis and bilateral carpal tunnel
syndrome. Appellant underwent left carpal tunnel release surgery in January 2006.
As noted above, the A.M.A., Guides provide three scenarios for determining the
permanent impairment due to carpal tunnel syndrome after an optimal recovery time following
surgical decompression.8 Utilizing these scenarios, the Board finds that the medical evidence
does not establish that appellant was entitled to receive more than five percent impairment of the
left upper extremity, for which he received a schedule award.
In support of his claim for a schedule award, appellant submitted a November 27, 2007
report from his treating physician, Dr. Drapkin, who diagnosed status post carpal tunnel
syndrome. Dr. Drapkin noted that appellant complained of numbness in all four fingers and had
some difficulty making a fist. He opined that appellant was entitled to receive a 20 percent
impairment of the hand or an 18 percent impairment of the left arm according to “Table 15” for
his carpal tunnel syndrome. Although, Dr. Drapkin indicated that he had utilized the A.M.A,
Guides, the Board is unclear how he arrived at this determination. For example it is unclear to
which Table 15 he was referring or how he arrived at this conclusion as he did not refer to
specific provisions or grading schemes in the A.M.A., Guides. Furthermore, Dr. Drapkin did not
provide any objective findings to justify his conclusion or explain how this determination
comported with the A.M.A., Guides.9 He also did not indicate that appellant’s accepted
tendinitis was ongoing or that it caused any impairment. Thus, the Board finds that this report is
insufficient to establish entitlement to a schedule award.
Likewise, the April 2, 2008 report from the Office medical adviser, based on a review of
Dr. Drapkin’s report, provides insufficient support for a greater degree of impairment. While he
calculated 11 percent impairment, his report was equivocal as he acknowledged that it was
unclear how Dr. Drapkin rated impairment noting that the information was limited and that no
detailed sensory examination was made. The Office medical adviser indicated that he was
speculating as to which tables Dr. Drapkin was referring when he attempted to calculate
impairment and questioned whether 11 percent impairment was correct. The Board has held that

7

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
8

See supra note 5.

9

See I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009) (an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).

5

speculative and equivocal medical opinions regarding causal relationship have limited probative
value.10
In a January 7, 2009 report, Dr. Berdia examined appellant and provided examination
specific findings that included normal palmar abduction and two-point discrimination of five
millimeters in his median and ulnar distribution, and the ability to passively get his finger tips to
his palm. He explained that appellant’s distal motor latency on the left side improved from a 7.2
to 5.5. After considering examination findings and a review of the record, Dr. Berdia advised
that appellant still had residuals of carpal tunnel syndrome after carpal tunnel release. Using the
criteria for rating carpal tunnel syndrome set forth on page 495 of the A.M.A., Guides, he
concluded that appellant fell under the second scenario and had five percent impairment.
Dr. Berdia explained this finding noting that appellant had normal sensibility and opposition
strength but with abnormal sensory and motor latencies. In a February 7, 2009 report, an Office
medical adviser reviewed Dr. Berdia’s report, noted findings and concurred with his impairment
assessment.
Both Dr. Berdia and the Office medical adviser referred to page 495 of the A.M.A.,
Guides, the section on carpal tunnel syndrome. The Board notes that this provision provides for
three possible scenarios after optimum recovery time following surgical decompression in carpal
tunnel cases. As noted, the second scenario allows for up to five percent impairment of the arm
where residual carpal tunnel syndrome is present and there is normal sensibility and opposition
strength with abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar
muscles. The physicians concluded that appellant had residual carpal tunnel syndrome,
explained the findings that supported the rating under the second scenario and opined that
appellant would be entitled to an impairment rating of five percent of the left upper extremity.
They found that appellant reached maximum medical improvement on January 25, 2007, one
year after his carpal tunnel release.
The Board finds that the weight of the medical evidence, as represented by the opinions
of Dr. Berdia and the Office medical adviser, establishes that appellant has no more than five
percent impairment of the left arm. There is no other medical evidence of record, based upon a
correct application of the A.M.A., Guides, to establish that appellant has more than five percent
permanent impairment of the left arm for which he received a schedule award.
On appeal, appellant alleged that he felt he was entitled to greater than the five percent
permanent impairment of the left upper extremity. He alleged that he was being punished
because Dr. Drapkin did not correctly apply the A.M.A., Guides. However, the evidence
currently in the record does not support a greater impairment.
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his duty.11
10

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal).
11

5 U.S.C. § 8102(a).

6

When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.12
If a claimant receives a schedule award and the medical evidence does not support the
degree of permanent impairment awarded, an overpayment of compensation may be created.13
ANALYSIS -- ISSUE 2
Appellant received a schedule award for 11 percent impairment of the left upper
extremity. The medical evidence, as discussed, only supports total impairment of five percent.
Appellant therefore erroneously received compensation for six percent impairment of his left
upper extremity to which he was not entitled. This additional amount represents an overpayment
of compensation. The Board notes that appellant initially received a payment of $37,408.75 for
11 percent impairment of the left upper extremity. The Office subsequently determined that he
was only entitled to receive an impairment of five percent to the left upper extremity, for which
he was entitled to receive a payment of $16,933.75. It subtracted the amount appellant should
have received from the amount he received ($37,408.75 - $16,933.75) and determined that he
received an overpayment in the amount $20,475.00. The Board finds that the Office properly
determined the fact and amount of overpayment. Therefore, the Board will affirm the Office’s
determination as to fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 8129 of the Act14 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. The Office must then exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of the Act or would be against equity and
good conscience.15
Section 10.436 of the implementing federal regulations16 provide that recovery of an
overpayment will defeat the purpose of the Act if recovery would cause undue hardship by
depriving a presently or formerly entitled beneficiary of income and resources needed for
ordinary and necessary living expenses and outlines the specific financial circumstances under
which recovery may be considered to “defeat the purpose of the Act.”

12

Id. at § 8129(a).

13

See Michael Reed, Docket No. 04-734 (issued October 5, 2004).

14

5 U.S.C. § 8129.

15

Wade Baker, 54 ECAB 198 (2002).

16

20 C.F.R. § 10.436.

7

Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.17
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by the
Office, as this information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the Act or be against equity and good conscience.18 This
information would also be used to determine the repayment schedule, if necessary. Section
10.438(b) provides that failure to submit the requested information within 30 days of the request
shall result in denial of waiver.19
ANALYSIS -- ISSUE 3
In its April 7, 2009 preliminary overpayment determination, the Office informed
appellant of actions available if he believed that he should receive a waiver. It advised appellant
to submit a completed overpayment recovery questionnaire as well as information and evidence
regarding his income and expenses. Appellant did not respond to the preliminary notice or
provide financial documentation.
Appellant did not submit a completed overpayment recovery questionnaire form nor did
he submit financial information outlining his income and expenses. As a result, there was no
evidence before the Office establishing that recovery of the overpayment would defeat the
purpose of the Act or would be against equity and good conscience.20 As appellant failed to
submit the requested information, as required by section 10.438 of its regulations, he was not
entitled to a waiver.21 The Board finds that the Office properly denied waiver of recovery of the
overpayment of compensation.
CONCLUSION
The Board finds that appellant did not sustain greater than a five percent impairment of
his left upper extremity for which he received a schedule award. The Board also finds that the
Office properly determined that appellant received an overpayment in the amount of $20,275.00
and determined that the overpayment was not subject to waiver.

17

Id. at § 10.437.

18

Id. at § 10.438(a).

19

Id. at § 10.438(b).

20

See 20 C.F.R. § 10.438(a) (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).
21

See T.S., 60 ECAB ___ (Docket No. 08-1604, issued March 13, 2009).

8

ORDER
IT IS HEREBY ORDERED THAT decisions of the Office of Workers’ Compensation
Programs dated May 7 and April 7, 2009 are affirmed.
Issued: June 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

